***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     CITY OF SHELTON v. CONNECTICUT STATE
        BOARD OF LABOR RELATIONS ET AL.
                   (AC 44266)
                      Elgo, Alexander and Suarez, Js.

                                  Syllabus

The plaintiff city appealed to the trial court from the decision of the defen-
   dant State Board of Labor Relations determining that the city had
   changed its process for evaluating candidates for promotion within its
   workforce without negotiation with the defendant union in violation of
   the Municipal Employees Relations Act (§ 7-467 et seq.). The trial court
   rendered judgment vacating the decision and orders of the board, from
   which the board appealed to this court. Held that, upon this court’s
   review of the record, and the briefs and arguments of the parties, the
   judgment of the trial court was affirmed; because the trial court thor-
   oughly addressed the issues raised in this appeal, this court adopted
   the trial court’s well reasoned memorandum of decision as a proper
   statement of the facts and the applicable law on the issues.
      Argued October 18, 2021—officially released February 8, 2022

                            Procedural History

  Appeal from the decision of the named defendant
determining that the plaintiff’s change in its process for
the promotion of certain municipal employees violated
the Municipal Employees Relations Act, brought to the
Superior Court in the judicial district of New Britain
and tried to the court, Cordani, J.; judgment for the
plaintiff, from which the named defendant appealed to
this court. Affirmed.
  Frank N. Cassetta, general counsel, with whom were
John Brian Meskill, assistant general counsel, and, on
the brief, Harry B. Elliot, Jr., former general counsel,
for the appellant (named defendant).
   Mark J. Sommaruga, for the appellee (plaintiff).
  Barbara J. Resnick, filed a brief for the appellee
(defendant Shelton Police Union, Inc.).
  Kari L. Olsen and Madiha M. Malik filed a brief on
behalf of the Connecticut Conference of Municipalities
as amicus curiae.
                          Opinion

   PER CURIAM. The defendant State Board of Labor
Relations (board) appeals from the judgment of the
Superior Court sustaining the appeal of the plaintiff,
the city of Shelton, from the decision of the board in
favor of the defendant Shelton Police Union, Inc.
(union).1 On appeal, the board claims that the court
improperly concluded that the board’s decision was
erroneous as a matter of law and predicated on factual
findings that were not supported by the record. We
affirm the judgment of the Superior Court.
   The following facts and procedural history are rele-
vant to this appeal. The plaintiff is a municipal employer
within the meaning of the Municipal Employee Rela-
tions Act (act), General Statutes § 7-467 et seq.,2 and
the union is the sole and exclusive bargaining agent for
the plaintiff’s police department.3 The plaintiff and the
union were parties to a collective bargaining agreement
dated July 1, 2016 (agreement). Section 17.01 of the
agreement specifies the following scheme for promo-
tions of union members: ‘‘Promotions will be made in
accordance with the provisions of the Merit System of
the [plaintiff]. Promotional opportunities will be posted
with sufficient time to prepare for the examination and
a list of study materials will be provided. Challenges
to the promotional testing results shall be in accordance
with Section 29.03A’’ of the agreement.
   At the time that the agreement was ratified, promo-
tion of the plaintiff’s municipal employees was gov-
erned by Shelton Municipal Ordinance No. 896. Under
the terms of that ordinance, the plaintiff’s administra-
tive assistant was to first classify the examination pro-
cess as ‘‘open competitive’’ or ‘‘promotional’’ and then
implement ‘‘[e]xamination and testing . . . in accor-
dance with the job description.’’ The plaintiff’s board
of aldermen amended that ordinance in February, 2018,
by enacting Shelton Municipal Ordinance No. 908,
which granted the plaintiff’s administrative assistant
‘‘discretion [to] limit the applications’’ for open posi-
tions ‘‘to [the plaintiff’s] employees and proceed with
only a promotional examination.’’
  In the spring of 2018, the plaintiff faced an increased
need for lieutenants within its police department. On
April 6, 2018, the chief of police contacted the plaintiff’s
administrative assistant, who then posted notice of
openings for the lieutenant position. Five officers
applied for the positions and, in accordance with Ordi-
nance No. 908, completed an oral examination as part
of the application process. Three of those applicants
subsequently were promoted to the rank of lieutenant.
   On February 19, 2019, the union filed an administra-
tive appeal with the board. The union alleged that, by
removing the written component of the promotional
exam without ‘‘discuss[ion] or negotiat[ion] with the
[u]nion,’’ the plaintiff violated General Statutes § 7-470
(c) of the act. The appeal was heard before the board
on July 19, 2019. On March 10, 2020, the board issued
its decision and held, inter alia, that the plaintiff’s failure
to include a written examination as part of the promo-
tion process violated the act insofar as it unilaterally
changed a material condition of employment. In reach-
ing that conclusion, the board relied in part on its find-
ings that, in 1977, the plaintiff had enacted an ordinance
allotting the relative weights of written and oral exami-
nations at 50 percent each, and that administrating the
examinations accordingly was ‘‘clearly enunciated and
consistent’’ and ‘‘an accepted practice by both parties.’’
  Following the board’s decision, the plaintiff appealed
to the Superior Court on April 23, 2020. The plaintiff
argued that it was aggrieved by the board’s decision,
that the board improperly interpreted the agreement,
and that certain facts found by the board were not
supported by substantial evidence.
   On September 10, 2020, the court issued a memoran-
dum of decision sustaining the plaintiff’s appeal. The
court first noted that, under General Statutes § 4-474
(g) of the act, only three enumerated adjustments to
municipal policy governing merit examinations must
first be subject to collective bargaining: ‘‘(1) [t]he neces-
sary qualifications for taking a promotional examina-
tion; (2) the relative weight to be attached to each
method of examination; and (3) the use and determina-
tion of monitors for written, oral, and performance
examinations.’’ The court disagreed with the board’s
application of § 4-474 (g) (2) and reasoned that, because
a written examination was not mandated, its elimina-
tion did not constitute a change in the ‘‘relative weight’’
of examination methods.4 The court further emphasized
that the plain language of the agreement afforded the
plaintiff great latitude in implementing its own proce-
dures for promotion. As a result, the court concluded
that the agreement necessarily encompassed adjust-
ments to the promotion scheme at the discretion of the
plaintiff.
   After reviewing the record, the briefs submitted to
this court, and the arguments of the parties on appeal,
we conclude that the judgment of the Superior Court
should be affirmed. We hereby adopt the court’s thor-
ough and well reasoned memorandum of decision as a
definitive statement of the applicable facts and law on
the issues raised in this appeal. See Shelton v. State
Board of Labor Relations, Superior Court, judicial dis-
trict of New Britain, Docket No. CV-XX-XXXXXXX-S (Sep-
tember 10, 2020) (reprinted at 210 Conn. App.        ,
A.3d      ). Any further discussion would be superfluous.
See, e.g., Nussbaum v. Dept. of Energy & Environmen-
tal Protection, 206 Conn. App. 734, 742, 261 A.3d 1182,
cert. denied, 339 Conn. 915, 262 A.3d 134 (2021).
  The judgment is affirmed.
  1
    The plaintiff’s appeal to the Superior Court named only the board and
the union as defendants. The board and the union filed separate appeals to
this court from the Superior Court’s judgment. The union withdrew its
appeal on November 25, 2020, but filed a brief in support of the board’s
appeal. We also note that, on February 18, 2021, this court granted the
Connecticut Conference of Municipalities permission to file an amicus curiae
brief on behalf of the plaintiff.
  2
    General Statutes § 7-467 (1) defines a municipal employer as ‘‘any politi-
cal subdivision of the state, including any town, city, borough, district,
district department of health, school board, housing authority or other
authority established by law, a private nonprofit corporation which has a
valid contract with any town, city, borough or district to extinguish fires
and to protect its inhabitants from loss by fire, and any person or persons
designated by the municipal employer to act in its interest in dealing with
municipal employees . . . .’’
  3
    The union’s membership, by definition, excludes ‘‘supernumeraries,
school crossing guards, the Chief of Police and any employee holding the
rank of captain and above and any employee acting as second-in-command
of the police department.’’
  4
    The court also observed that the weight requirement specified in the
1977 ordinance ‘‘required [only] that, if the process contained both oral and
written components, they would be weighted equally.’’ (Emphasis added.)